TO BE PUBLISHED


                        ixprrmP C~wixrf of ~RrzfJ~.~~r
                                                                           ~
                                      2005-SC-0908-KB
                                                           [-F-~            -3i - CXoL~,   ow **v'IbI   I   -




KENTUCKY BAR ASSOCIATION                                                            MOVANT



V.                                   IN SUPREME COURT



JAMES BASIL GRAY                                                              RESPONDENT


                                   OPINION AND ORDER

         This matter is before the Court on the motion of the Kentucky Bar Association

(KBA) for an Order of temporary suspension of the Respondent, James B. Gray, KBA

Member No. 88427, of Independence, Kentucky. The Court grants the motion in

accordance with SCR 3.166 due to Respondent's felony conviction in the Kenton Circuit

Court.

         On October 27, 2005, Respondent pled guilty to Theft of a Controlled Substance

with a Value of $300 or Less, a Class D felony . KRS 218A .1418 . On October 28,

2005, he was granted pretrial diversion .

                 Any member of the Kentucky Bar Association who pleads guilty to,
         or is convicted by a judge or jury of, a felony in this State or in any other
         jurisdiction shall be automatically suspended from the practice of law in
         this Commonwealth . . . . The suspension shall take effect automatically
         beginning on the day following the plea of guilty or finding of guilt by a
         judge or jury or upon the entry of judgment whichever occurs first.

SCR 3.166(1). The suspension required by this rule is not affected by the
fact that the member was subsequently granted a pretrial diversion. Ky. Bar Ass'n v .

Haggard , 57 S.W .3d 300, 302 (Ky. 2001).

           ACCORDINGLY, IT IS HEREBY ORDERED :

           (1) That Respondent was suspended from the practice of law in the

Commonwealth of Kentucky from October 28, 2005, "the day following the plea of

guilty;"

           (2) That this suspension will continue until superseded by subsequent order; and

           (3) In accordance with SCR 3 .166(4) and 3.390, Respondent shall, within ten

days from the entry of this Opinion and Order, notify in writing all courts in which he

may have matters pending, and all clients for whom he is actively involved in legal

representation, of his inability to provide further legal services, and he shall furnish the

Director of the Kentucky Bar Association with a copy of all such letters . Furthermore,

Respondent shall make arrangements to return all active files to the clients or to new

counsel, shall return all unearned attorney fees and client property to the client, and

shall advise the KBA Director of such arrangements within the same ten day period .

           All concur.

           ENTERED : January 19, 2006 .